PER CURIAM.
In this suit for workmen’s compensation benefits based on total and permanent disability, defendant filed a motion to compel plaintiff to submit to an employment evaluation interview by a rehabilitation expert.
The trial judge denied defendant’s motion (which the judge conceded was reasonable) on the basis that no positive law authorized such an interview. There are many juris-prudentially fashioned rules (such as odd-lot doctrine) bearing on the determination of total and permanent disability, and trial courts should grant reasonable requests for relevant examinations bearing on the determination, despite the absence of positive law.
The application is granted, and the trial court is ordered to grant appropriate relief on relator’s motion.
DIXON, C.J., and DENNIS, J., dissent.